Citation Nr: 1819193	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  15-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, claimed as a result of exposure to Agent Orange during service.

2.  Entitlement to a compensable disability evaluation prior to June 18, 2015, for bilateral hearing loss, in excess of 20 percent from June 18, 2015, and in excess of 40 percent from April 26, 2017.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from December 1956 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

During the course of the appeal, in a June 2015 rating decision, the RO increased the evaluation of the service-connected hearing loss from noncompensable to 20 percent, effective on June 23, 2015.  Then in an August 2017 rating decision, the RO increased the evaluation to 40 percent effective April 26, 2017.  By a November 2017 rating decision, the RO granted an earlier effective date for the 20 percent rating effective from June 18, 2015.  These staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in September 2016.  A transcript of the hearing has been associated with the claims file.  

In February 2017, the Board remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The issue of service connection for otitis media/externa of the left ear and/or an increased rating for otitis media of the right ear has been raised by the record.  See, the March 2012 VA medical records.  The matter is referred to the AOJ for clarification and any appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran is diagnosed with diabetes, but he did not step foot in Vietnam.  

2.  The Veteran's bilateral hearing loss disability has not more nearly approximated the criteria for a higher disability rating when mechanically applying the diagnostic criteria to the audiological testing results, and his complaint of difficulty hearing is contemplated by the rating schedule. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diabetes, as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).

2.  The criteria for the assignment of a higher disability rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155 , 5107 (2012); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.85 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in August 2011, which was sent prior to the November 2012 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  The RO also obtained research from the Air Force Historical Research Agency to determine whether he set foot in Vietnam.  Otherwise, all sufficiently identified VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

Furthermore, multiple VA examinations were conducted to evaluate the severity of his hearing loss, most recently in April 2017, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2).  

A VA examination was not conducted to address the claimed diabetes.  A VA examination is not needed, however, as the material issue of fact in dispute is whether he set foot in Vietnam.  That is not a medical question.  Therefore, a VA examination is not needed for that claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the evidentiary record appears to be complete.

The Board also finds that there was substantial compliance with the February 2017 remand directives.  Specifically, the Veteran's VA treatment records were obtained and associated with the claims file.  Next, as indicated, the RO contacted the appropriate service department with a request for copies of any official records, such as flight logs, that might document the Veteran's presence on flights from Clark Air Force Base in the Philippines to Vietnam in 1963.  Also as directed, the Veteran underwent a VA examination in April 2017 to evaluate the severity of his hearing loss.  Finally, the matter was readjudicated in a November 2017 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Diabetes

The Veteran contends that service connection is warranted for diabetes.  He maintains that he was exposed to Agent Orange when he stepped foot in Vietnam on two occasions during temporary duty assignments (TDY) in 1963.  Board Hr'g Tr. 11-12, 14.  He explained that he was dispatched to Vietnam from Clark Air Force Base in the Philippines because an aircraft was grounded in Vietnam and he was sent to repair it due to his expertise with that type of aircraft.  Board Hr'g Tr. 8-9, 14. 

1.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The list of diseases associated with exposure to certain herbicide agents includes Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

2.  Discussion

In this case, the Board finds that service connection for diabetes is not warranted.  

There is no material dispute that the Veteran is diagnosed with diabetes.  This diagnosis is confirmed by private medical record from August 2003.  There is also no dispute that diabetes is a disease presumptively associated with diabetes.  See 38 C.F.R. § 3.309(e).  

What remains in dispute is whether the Veteran was exposed to Agent Orange by having stepped foot in Vietnam as claimed.  At present, the credible evidence is not in equipoise in showing that he stepped foot in Vietnam.  

To reiterate, the Veteran's essential contention is that he was sent to Vietnam on TDY on at least two occasions.  

The Veteran's official military records do not indicate a TDY to Clark Air Force Base in the Philippines or any trips to Vietnam. According to the official Record of Military Assignments, he was stationed at McGuire Air Force Base during this time, as he testified.  An April 1963 performance evaluation states that "He has been selected for TDY maintenance duties and has always performed exceptionally well at these duties."  No specific information regarding these TDYs is provided in the evaluation report. 

It bears further noting that he served at McGuire from April 1962 to April 1963 with the 1611th Air Transport Wing, where he worked on C-118 aircraft.  He was then transferred to Hickam Air Force Base, where he was assigned to the 1502d Field Maintenance Squadron.  There, he worked on C-124 and C-135 aircraft.  A performance evaluation from this time shows that he had completed C-135 school; C-130 school at Travis, and C-124 familiarization school at Hickam

To attempt to corroborate the Veteran's statements, the RO sent requests to the service department for research.  

The Air Force Historical Research Agency responded by email in May 2017 with the following explanation:

While the 1611th Air Transport Wing did fly to Vietnam, from time to time (see attached official extracts from their official USAF unit history), they did not fly the C-124.  The 1611th flew C-118 and C-135 aircraft.  Therefore, if the [V]eteran contends that he worked on C-124 aircraft, it wasn't with the 1611th in Vietnam.

In response, the RO sent a follow-up email asking why the researcher did not mention C-124 aircraft.  

The researcher answered in May 2017 with the following response:

The problem was that you told me that the [V]eteran made the claim of going to Vietnam with a C-124 aircraft while assigned to the 1611th Air Transport Wing, in 1962 and/or 1963.  The documentation you provided shows that when he worked on C-124 aircraft, in April 1964, he was assigned to the 1502nd Air Transport Wing.  Looking at his chronology of service, he was assigned to the 1502nd Field Maintenance Squadron in April 1963.  I have now transcribed for you extracts from the official unit history of the 1502nd Air Transport Wing covering the January 1964 through June 1965 time period, as it provides enough evidence that the unit did make flights to Vietnam.  However, the histories do not mention  that any of their maintenance personnel were ever deployed to Vietnam, only their aircraft and air crews.  These extracts are attached.

These responses demonstrate to the Board that aircraft from the Veteran's unit did fly to Vietnam.  They do not, however, confirm the Veteran presence on any of the flights.  To the contrary, they highlight a conflict in the Veteran's testimony.  Specifically, the Veteran contends that he flew to Vietnam from McGuire Air Force Base in 1963 to repair C-124 aircraft, but he had not yet attended C-124 familiarization school at that time.  He did not begin working on C-124 aircraft until his transfer to Hickam Air Force Base.  Therefore, it must follow either that he did not fly to Vietnam from McGuire, as alleged, or he did not fly on a C-124.  This discrepancy tends to indicate that the Veteran is not a reliable historian.  

Further indicating that he is not a reliable historian, the Veteran has given inconsistent accounts of how and why he went to Vietnam.  

At his Board hearing, the Veteran testified that he was dispatched to Vietnam from Clark Air Force Base in the Philippines because an aircraft was grounded in Vietnam and he was sent to repair it due to his expertise with that type of aircraft. Board Hr'g Tr. 8-9. 

In comparison, he reported during VA treatment in January and February 2008 that he would catch plane rides to Vietnam to catch up on his sleep and rest.  

In a February 2017 statement, the Veteran asserted that these January and February 2008 VA medical records were in error.  He indicated that he actually told the providers that he rested atop the empty caskets at Clark Air Force Base due to heat.  The caskets were inside transport aircraft, and they were at Clark and not on flights to Vietnam.  So, he indicated, his statements to his medical providers were misinterpreted.  He went on to assert that he actually was transported to Vietnam at two points in 1963 to perform repairs on C-124 aircraft.  

In a November 2017 appellate brief, the Veteran's representative further indicated that the Veteran does not recall making any such statements in January and February 2008 indicating that he would catch plane rides to Vietnam to catch up on sleep and rest.  

The Board finds it difficult to accept the Veteran's current assertions that he did not make these statements or that the medical providers misunderstood him.  First, it bears reiterating that he told his medical providers that he went to Vietnam to catch up on sleep and then slept on top of caskets on the return flights.  These statements are quite unusual.  (Even his representative commented in the November 2017 brief that "[n]o airman would have access to aircraft for the sole purpose of sleep and rest.")  

With this in mind, it is important to highlight the fact that the medical providers in January 2008 and February 2008, who documented his statements, were different individuals.  Furthermore, they both recorded detailed notes and, in fact, quoted the Veteran's statements.  So, two different providers documented the same account that the Veteran now alleges did not happen or was misunderstood.  The Board finds that, in light of the unusual nature of his statements, plus the specificity with which they documented his statements, it is highly unlikely that both providers misunderstood him.  

Thus, the Board is presented with two distinct accounts of why he went to Vietnam.  In both accounts, he was consistent as to the material fact at issue - that he went to Vietnam.  However, his accounts are distinctly different in explaining how and why he went to Vietnam. Ultimately, the reason he was sent to Vietnam is not a material issue of fact.  Nonetheless, his conflicting statements bear on the overall reliability of his assertions as they indicate that he is not an accurate historian.

In the November 2017 appellate brief, the Veteran's representative argued that his Board hearing testimony is the credible account because aircraft cannot sustain operations without sufficient repair and maintenance, and he was one of these maintenance airmen.  The representative argued that the Veteran served TDY, and had no choice but to follow orders.  Also, according to the representative, TDY orders to Vietnam were routinely served without any official recognition of Vietnam service, but the April 1963 performance evaluation referencing TDY maintenance duty clearly reinforces that he served in this capacity.  This evidence, the representative argued, with the Veteran's testimony, demonstrates the truth of his statements.  According to the representative, in proper context, the only reasonable interpretation is that the Veteran would sleep during the flights from the U.S. to Clark Air Force Base in the Philippines.  
Unfortunately, the representative's arguments are not persuasive.  As shown, the Veteran is not a reliable historian.  Therefore, his own statements cannot serve to corroborate his account.  Moreover, the inference drawn by the Veteran's representative, which indicates that he went to Vietnam because his personnel records identify a TDY and because the Veteran said he went to Vietnam, are not sufficient to corroborate his account.  The TDY notation alone is insufficient because it provides no details and could indicate travel to anywhere in the world.  

For instance, an earlier performance evaluation from April 1962 indicates TDY during Operation Swift Strike II.  The Board may take administrative notice that Operation Swift Strike II was a training operation in the continental United States.  See, e.g., Dana Dwight, Operation Swift Strike II an occasion to remember, SC Now Morning News (Sept. 5, 2008), available at http://www.scnow.com/news/local/article_845ac50f-8961-5aea-823a-df6cc76077bd.html; see also Sykes v. Apfel, 228 F.3d 259, 272 (3d Cir. 2000) (administrative notice is the proper method for accepting commonly acknowledged facts into the record).  

Thus, it does not follow that Veteran's TDY, as noted in the April 1963 performance evaluation, necessarily establishes a flight to Vietnam.  Otherwise, absent any objective, credible evidence establishing that the Veteran set foot in Vietnam, the Board has no probative basis to reach such a finding.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).   Therefore, he is not presumed to have been exposed to a covered herbicide agent during service and service connection on a presumptive basis for diabetes as a result of Agent Orange exposure is not warranted.  

In conclusion, the Board concludes that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and therefore, the claim of service connection for diabetes is denied.  See 38 U.S.C. § 5107 (b) 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


B.  Hearing Loss

The Veteran is seeking an increased rating for bilateral hearing loss.  He filed a claim for increase in July 2011, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a noncompensable (zero percent) rating prior to June 18, 2015, a 20 percent rating from June 18, 2015, and a 40 percent rating beginning from April 26, 2017.  

1.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's hearing loss disability is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.  If impaired hearing is service-connected in only one ear, the non-service-connected ear will generally be assigned a Roman Numeral I.  Id. 

Effective June 10, 1999, exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

The rating schedule for evaluating hearing loss was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" as measured by "improvement with hearing aids."  See 38 C.F.R. § 4.85(a); 59 Fed. Reg. 17295; 64 Fed. Reg. 25200, 25204 (1999); see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

2.  Discussion

After careful consideration in this case, the Board finds that higher disability ratings for bilateral hearing loss are not assignable.  

0% from July 2011

The RO received the Veteran's supplemental claim for compensation in July 2011.  The medical evidence does not show that the assignment of a compensable rating was warranted from July 2010 through July 2011.  

Thereafter, in September 2011, the Veteran underwent a VA audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
45
55
85
55
LEFT
50
45
70
80
61

Speech discrimination scores were 94 percent, bilaterally.  The Veteran had level II hearing acuity in both ears.  Charting these levels against Table VII results in the assignment of a noncompensable rating.  

The Veteran next underwent a private (non-VA) audiological evaluation in July 2013.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
55
65
85
64
LEFT
35
50
60
80
56

(The results of this hearing test were recorded in graph form, and the audiologist did not carefully place each indicator.  Therefore, several of the marks overlap with two different frequencies.  The Board has estimated these and given the Veteran the benefit of the doubt by assuming the higher frequency where this occurred.)  

Speech discrimination scores were 80 percent right ear and 76 percent left ear.  These scores were derived using the NU-6 test and, therefore, cannot be used for rating purposes.

The Veteran underwent a second private (non-VA) audiological evaluation in August 2013. His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
65
75
90
70
LEFT
35
55
65
80
59

Speech discrimination scores were 80 percent right ear and 84 percent left ear.  The test used was not given and, therefore, cannot be used for rating purposes.

The Veteran underwent a further private audiological evaluation in August 2013.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
60
65
75
90
73
LEFT
40
40
60
90
58

(The results of this hearing test were again recorded in graph form, and the audiologist did not carefully place each indicator.  Therefore, several of the marks overlap with two different frequencies.  The Board has estimated these and given the Veteran the benefit of the doubt by assuming the higher frequency where this occurred.)  

Speech discrimination scores were 68 percent right ear and 72 percent left ear.  The test used was not given and, therefore, cannot be used for rating purposes.
Thus, prior to June 2015, there is no basis to assign a compensable disability rating.  

20% from June 2015

In June 2015, the Veteran underwent a VA audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
65
85
95
110
89
LEFT
40
60
75
85
65

Speech discrimination scores were 12 percent right ear and 88 percent left ear.  

Charting the Veteran's audiological scores against Table VI shows a level XI hearing acuity in the right ear and a level III hearing acuity in the left ear.  Charting these levels against Table VII results in a 20 percent rating.  The results in the right ear may also be charted against Table VIA because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Doing so gives a level VIII for the right ear.  Charting these levels against Table VII also results in a 20 percent rating.  

Accordingly, the criteria for assignment of a disability rating in excess of 20 percent are not met on the basis of this examination.  

The Veteran underwent a further private audiological examination in July 2016.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
75
95
100
110
95
LEFT
55
70
85
105
75

Speech discrimination scores were not given using the Maryland CNC test.  The report shows that the NU-6 test was used.  Therefore, this test cannot be used for rating purposes.

Thus, prior to June 2015, there is no basis to assign a disability rating in excess of 20 percent.  

40% from April 2017

In April 2017, the Veteran underwent a VA audiological examination.  His audiometry puretone thresholds were as follows:  


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
65
85
90
105+
86
LEFT
50
65
80
105
75

Speech discrimination scores were 24 percent right ear and 80 percent left ear.  

Charting the Veteran's audiological scores against Table VI shows a level XI hearing acuity in the right ear and a level V hearing acuity in the left ear.  Charting these levels against Table VII results in a 40 percent rating.  The results in the right ear may also be charted against Table VIA because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) was 55 decibels or more.  Doing so gives a level VIII for the right ear.  Charting these levels against Table VII also results in a 30 percent rating.  Accordingly, the criteria for assignment of a disability rating in excess of 40 percent are not met on the basis of this examination.  

To the extent the Veteran has been assigned staged ratings based mechanically upon the date of the VA examinations, it is not factually ascertainable that the higher disability levels were manifested before the dates.  Such a determination would be speculative and, therefore, not a basis for assigning earlier effective dates for the increased staged ratings.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015); accord Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014);

Extraschedular

The Veteran has also complained of the way this disability affects him in his daily life.  For instance, he complained to his primary care providers from 2011 through 2017 that he had difficulty with high pitched voices and sound.  At the June 2015 VA examination, the Veteran reported that he says "what" a lot, and his wife complained that he could not hear her, and he could not hear well in most situations.  At the April 2017 VA examination, the functional impact was that the Veteran had trouble with conversations.  At a September 2013 VA evaluation, he denied otalgia, aural fullness or vertigo.  

The rating criteria for evaluating hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in such everyday environments, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, the effects described by the Veteran are contemplated by the schedular rating criteria, and referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321 (b); Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017).

Aside from these effects, he was also seen in March 2015 for symptoms of otitis media/externa.  This condition is not contemplated by the rating schedule for hearing loss.  However, it is a condition that involves distinct symptoms that can be expressed without recourse to complex medical terminology, such as ear pain, pus discharge, and redness.   

The Board previously remanded the instant hearing loss claim for a new VA examination with consideration of whether the otitis media/externa was associated with hearing loss.  Upon remand, the April 2017 VA examiner explained that hearing loss is sensorineural in nature and not caused by or associated with otitis media because hearing loss caused by the presence of otitis media would have a conductive component present which the Veteran's hearing loss does not.  

The VA examiner's response shows that otitis media is a separate medical condition from hearing loss.  The examiner's response also establishes that the Veteran's hearing loss was not a symptom of the otitis media/externa.  The VA examiner was asked to opine whether the otitis media/externa was a symptom of hearing loss.  The VA examiner did not expressly answer that question.  However, it is inferable from the VA examiner's response that hearing loss may be a symptom of otitis media, but otitis media is not likely to be a symptom of hearing loss.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (A VA examination report "must be read as a whole" to determine the examiner's rationale.)

Therefore, the symptoms of that condition are not for consideration in determining whether to refer the Veteran's hearing loss to for extraschedular consideration.  The Board, in the Introduction section of this decision, is referring that condition to the RO for further development and consideration should the Veteran wish to pursue it.  

To conclude, the Board finds that the Veteran's bilateral hearing loss has not more nearly approximated the criteria for a higher disability rating at any time during the appeal period. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the benefit-of-the-doubt doctrine is not applicable and a higher rating for bilateral hearing loss is not denied. 






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus, type 2, is denied.  

For bilateral hearing loss, entitlement to a compensable disability evaluation prior to June 18, 2015, in excess of 20 percent from June 18, 2015, and in excess of 40 percent from April 26, 2017, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


